



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sergeant, 2015 ONCA 345

DATE: 20150513

DOCKET: C57688

Juriansz, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raynon Sergeant

Appellant

Sam Goldstein, for the appellant

Gavin MacDonald, for the respondent

Heard and released orally: May 7, 2015

On appeal from the conviction entered on January 10, 2012
    by Justice Anne M. Molloy of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant appeals his conviction for extortion. The trial judge
    found that he approached the complainant on the street and told her that if she
    did not pay $3,000 to replace a gun she would be shot.

[2]

We do not agree with the appellants contention that the trial judges
    reasons are inadequate to enable him to reasonably understand why he was
    convicted. The appellant focuses on the trial judges remark that [the
    appellant] just simply did not appear to me to be telling the truth. The trial
    judges reasons must be read as a whole and on reading them as a whole, it is
    clear that she provided a detailed assessment of the evidence and extensive
    reasons for why she believed the evidence of the complainant and rejected that
    of the appellant.

[3]

While initially putting forward that the trial judge misapprehended the
    evidence, appellants counsel submitted that the trial judge erred by making
    the inference that the relationship between the appellant and the complainants
    former boyfriend was so close that the appellant would have known about the former
    boyfriends criminality, which knowledge he denied under oath.

[4]

Inferences from the facts were the trial judges to make. Here in our
    view, the inference the trial judge made is supported by the evidence of the history
    of the appellants relationship with the former boyfriend. The trial judge was
    entitled to conclude that the appellants professed ignorance of the former boyfriends
    criminality undermined the appellants credibility.

[5]

Nor are we persuaded there is any misapplication of the principles of
R
    v

W.D.
The trial judge instructed herself on those principles and
    explicitly stated that she must avoid turning her analysis into a credibility
    contest between the only two witnesses in the case. It is clear that she
    understood the burden of proof and that she correctly applied it.

[6]

The appeal is dismissed.

R.G.
    Juriansz J.A.

Paul
    Rouleau J.A.

C.W. Hourigan
    J.A.


